When contraband is found in a dwelling shared by a defendant and one or more other persons, a finder of fact may properly infer that the defendant is in possession of the contraband (not necessarily exclusive possession) from evidence that the contraband was found in proximity to personal effects of the defendant in areas of the dwelling, such as a bedroom or closet, to which other evidence indicates the defendant has a particular relationship. See Commonwealth v. Dinnall, 366 Mass. 165, 168-169 (1974); Commonwealth v. Xiarhos, 2 Mass. App. Ct. 225, 231-232 (1974); Commonwealth v. Gill, 2 Mass. App. Ct. 653, 656-657 (1974); Commonwealth v. Lee, 2 Mass. App. Ct. 700, 704 (1974); Commonwealth v. Nichols, 4 Mass. App. Ct. 606, 613 (1976); Commonwealth v. Fiore, 9 Mass. App. Ct. 618, 623-624 (1980); Commonwealth v. Andrews, 12 Mass. App. Ct. 901, 902 (1981). Contrast Commonwealth v. Pursley, 2 Mass. App. Ct. 910(1975).
The case was submitted on briefs.
Anthony J. Ruberto, Jr., District Attorney, & Daniel A. Ford, Assistant District Attorney, for the Commonwealth.
Thomas C. Federico, Committee for Public Counsel Services, for the defendant.
The cited decisions govern the present case. There was evidence that the defendant lived in the house that was the subject of the search and, contrary to her testimony, occupied the upstairs northeast bedroom. A purse was found in the dresser in that room which contained personal papers of the defendant such as receipts and records issued by public offices and bearing her name. On the same dresser was a music box which contained marihuana, and in the left dresser drawer were found several marihuana-related items, such as seed, pipes, a scale, and cigarette-rolling paper, along with a letter from an insurance company to the defendant. A drawer in the same dresser contained a “roach clip,” designed to hold a marihuana cigarette, with the defendant’s name, Linda, soldered on. Cryptic tallies, said to be drug-dealing records, were found in the same room: in particular, one written on the back of a car repair service estimate for a 1968 Chevrolet. A vehicle of that description is registered to the defendant. From all this evidence the jury could properly draw an inference that the defendant was in possession of marihuana. Such an inference is not barred by the fact that the defendant’s mother claimed the bedroom to be hers. Commonwealth v. Guerro, 357 Mass. 741, 752 (1970).

Judgment affirmed.